DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King (U.S. Patent No. 4,285,495).
Regarding claim 1, King discloses:
A valve device comprising
a valve body 10, 54 (Col. 3, lines 35-45)
a flow channel (20) penetrating the valve body 10, 54 
a sealing member (34) arranged in the flow channel 20 (Col. 4, lines 23-50)
wherein the flow channel (20), starting out from the sealing member (34), comprises an outflow section (downward in Figure 1) defining an axial direction, the sealing member (34) is adjustable parallel to the axial direction between a closed position sealing the flow channel (20) and an open position opening at least in part the flow channel (20), the outflow section (downward in Figure 1) of the flow channel (20) comprises an at least substantially cylindrical partial section (12), and the sealing member (34) comprises a cylinder section having an at least substantially cylindrical shape and being configured to project into the at least substantially cylindrical partial section (12) of the outflow section (downward in Figure 1) in the closed position of the sealing member 34 (see Figure 5)
Regarding claim 2, King discloses:
wherein the outflow section (downward in Figure 1) of the flow channel (20) comprises a conical sealing section (upper portion of 16, seen in Figure 1), and the sealing member (34) comprises a conical section which is configured to abut against the conical sealing section (upper portion of 16) of the flow channel (20) in the closed position of the sealing member 34 (see Figures 1 and 5)
Regarding claim 3, King discloses:
wherein the sealing member (34) has a control contour at a distal end (bottom of 34; see Figure 1)
Regarding claim 4, King discloses:
wherein the control contour is disposed between the cylinder section and a vertex of the sealing member (see Figure 1)
Regarding claim 5, King discloses:
wherein the control contour converges from the cylinder section to a vertex of the sealing member 34 (see Figure 1)
Regarding claim 6, King discloses:
wherein the sealing member (34) has a conical or rounded control contour (see Figure 1)
Regarding claim 7, King discloses:
wherein the sealing member (34) is preloaded toward the closed position (Col. 4, lines 23-50)
Regarding claim 8, King discloses:
wherein a spring (46) is provided for preloading the sealing member (34) toward the closed position (Col. 4, lines 23-50)
Regarding claim 9, King discloses:
a single-action actuator for moving the sealing member (34) to the open position (Col. 4, lines 23-50)
Regarding claim 10, King discloses:
wherein the single-action actuator comprises a pneumatic actuator (Col. 4, lines 23-68)
Regarding claim 11, King discloses:
a packaging machine comprising the valve device according to claim 1 (Col. 1, lines 10-25)
Further regarding this limitation, a packaging machine has not been further defined. The valve of King is used in filling operations, which is seen as “packaging”.
Regarding claim 12, King discloses:
a method for regulating a pressure in a packaging machine by way of a valve device, wherein the valve device includes a valve body (10, 54), a flow channel (20) penetrating the valve body (10, 54), and a sealing member (34) arranged in the flow channel (20), wherein the flow channel (20), starting out from the sealing member (34), includes an outflow section (downward in Figure 1) defining an axial direction, the method comprising: adjusting the sealing member (34) in the axial direction from a closed position of the sealing member (34), wherein during the adjusting a cylinder section of the sealing member (34) having an at least substantially cylindrical shape is guided in a cylindrical partial section (12) of the outflow section (Col. 3, lines 35-45; Col. 4, lines 23-50)
Regarding claim 13, King discloses:
wherein a conical section of the sealing member (34), which abuts against a conical sealing section (upper part of 16) of the flow channel (20) in the closed position of the sealing member (34), is detached from the sealing section of the flow channel (20) while the cylinder section of the sealing member (34) is guided in the cylindrical partial section of the outflow section (see Figures 1 and 5)
Regarding claim 16, King discloses:
wherein the sealing member (34) is moved gradually or stepwise between its closed position and an open position
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Heiman (U.S. 4,909,477).
Regarding claims 14 and 15, King discloses the invention as essentially claimed, but fails to disclose wherein a vacuum source in fluid connection to the outflow section generates a negative pressure in the outflow section. 
Heiman teaches a reciprocating valve wherein a vacuum source in fluid connection to an outflow section generates a negative pressure in the outflow section (Col. 1, lines 5-14).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified King to provide wherein a vacuum source in fluid connection to the outflow section generates a negative pressure in the outflow section, as taught by Heiman. Doing so would utilize the valve in a known alternative manner (Col. 1, lines 5-14), as recognized by Heiman, spring loaded plunger valves are commonly used in vacuum applications. 
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over King.
Regarding claims 17 and 18, King discloses the invention as essentially claimed, but fails to disclose wherein starting out from the closed position of the sealing member, the cylinder section of the sealing member is guided via a motion path of the sealing member of at least 2 mm in the cylindrical partial section of the outflow section; wherein starting out from the closed position of the sealing member, the cylinder section of the sealing member is guided via a motion path of the sealing member of at least 5 mm in the cylindrical partial section of the outflow section.
At the time the invention was effectively filed, it would have been obvious matter of design choice to one of ordinary skill in the art to provide wherein starting out from the closed position of the sealing member, the cylinder section of the sealing member is guided via a motion path of the sealing member of at least 2 mm in the cylindrical partial section of the outflow section; wherein starting out from the closed position of the sealing member, the cylinder section of the sealing member is guided via a motion path of the sealing member of at least 5 mm in the cylindrical partial section of the outflow section because Applicant has not disclosed that having the length of the cylindrical section be at least 2 or 5 mm provides an advantage, is used for a particular purpose, or solves any stated problem. One of ordinary skill in the art, furthermore, would have expected King’s length and applicant’s invention, to perform equally well with the length taught by King or the claimed length because the length merely changes the flow through the valve.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified King to provide wherein starting out from the closed position of the sealing member, the cylinder section of the sealing member is guided via a motion path of the sealing member of at least 2 mm in the cylindrical partial section of the outflow section; wherein starting out from the closed position of the sealing member, the cylinder section of the sealing member is guided via a motion path of the sealing member of at least 5 mm in the cylindrical partial section of the outflow section because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of King.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heiman (USPN 4,909,477), Bankard (USPN 4,721,284), Paptzun (USPN 3,450,385) all disclose a valve device comprising:  a valve body, a flow channel, a sealing member, the sealing member moving in an axial direction, the sealing member and flow channel having cylindrical sections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753